DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/2022 has been entered. 
Allowable Subject Matter
Claims 55 – 61 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Hung et al. (US 2012/0003732 A1) teach microfluidic cell culture systems and methods.  Hung et al. do not specifically teach the recited system configuration and method of operating the system for a microfluidic cell culture method of operation using organ tissue as claimed.
Regarding claim 55, the cited prior art neither teaches nor fairly suggests a method for facilitating biological communication between two or more microfluidic cell culture devices by transferring fluid from a first microfluidic cell culture device to a second microfluidic cell culture device, the method comprising: 
providing a system comprising (a) the first microfluidic cell culture device having an output port, (b) the second microfluidic cell culture device having an input port, (c) a fluid collection device coupled to a movement system that is configured to move the fluid collection device into a desired position relative to at least one of the first cell culture device and the second cell culture device, and (d) a perfusion mechanism, 
moving the fluid collection device to a first desired position relative to the first microfluidic cell culture device comprising a microfluidic channel including a first organ tissue; 
collecting a first discrete fluid volume from said output port of the first microfluidic cell culture device; 
moving the fluid collection device to a second desired position relative to the second microfluidic cell culture device comprising a microfluidic channel including a second organ tissue; 
depositing a second discrete fluid volume comprising at least a portion of the first discrete fluid volume into said input port of the second microfluidic cell culture device; and 
perfusing, using said perfusion mechanism, the respective second discrete fluid volume through the second microfluidic cell culture device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J SINES whose telephone number is (571)272-1263.  The examiner can normally be reached on 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN J. SINES
Primary Patent Examiner
Art Unit 1797



/BRIAN J. SINES/Primary Examiner, Art Unit 1797